DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/04/2021 canceling Claims 2 – 6 and 11 – 14; amending Claims 1, 7 – 9, 15 and 17 – 20; and adding new Claims 21 – 29. Claims 1, 7 – 10 and 15 – 29 are examined.  
Allowable Subject Matter
Claims 1, 7 – 10 and 15 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The non-final office action mailed on 11/12/2020 stated allowable subject matter as to claims 6, 14 and 20 (pages 9-10). Applicant has rewritten claims 6 and 14 in independent form including intervening limitations.  As to claim 20 applicant has included the missing limitations and accompanying features from Beardsley into independent claim 17.  A guide rail including a track non-parallel to another track of the guide rail of a blocker door between an inner sleeve portion and outer sleeve portion of a sleeve of a thrust reverser assembly was not found in the updated search in combination with the other independent claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record found in the updated search and not relied upon is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741